Exhibit 10.3
 
RELEASE
 
KNOW ALL MEN BY THESE PRESENTS that Michael Thiessen (“Thiessen”), for good and
valuable consideration, including but not limited to the consummation of a share
purchase agreement between Thiessen and Ramzan Savji in respect to the sale of
shares of Punchline Resources Ltd. (“PUNCHLINE”), the receipt and sufficiency of
which consideration is hereby acknowledged, agrees as follows:
 
1.                      Thiessen hereby remises, releases and forever discharges
PUNCHLINE and its assigns, employees and servants, and, where applicable, the
executors, administrators, successors and assigns from any and all manner of
action and actions, cause and causes of action, suits, debts, dues, sums of
money, claims, demands and obligations whatsoever, at law or in equity, which
Thiessen may have had or now have or which her assigns, receivers,
receiver-managers, trustees, affiliates, and, where applicable, the heirs,
executors, administrators, successors and assigns of his hereafter can, shall or
may have existing up to the present time by reason of any matter cause or thing
whatsoever relating to or arising out of the relationship between the Thiessen
and PUNCHLINE relating to, arising out of or in connection with any and all
dealings between the parties to the date hereof.
 
2.                      Notwithstanding the above provision and for greater
clarification, this Release does not apply to any claims that may arise after
the date of this Release.
 
3.                      It is understood and agreed that Thiessen shall not
commence or continue any claims or proceedings against anyone in respect of
anything hereby released which may result in a claim or proceedings against
PUNCHLINE.  If any such claim or proceeding results in any claim or proceeding
against PUNCHLINE, then the party bringing such claim or proceeding shall
indemnify and save harmless the other party from all resulting liabilities,
obligations and costs.
 
4.                      Thiessen hereby represents that he is the only party
entitled to the consideration expressed in this Release, and has not assigned
any right of action released hereby to any other firm, corporation or person.
 
5.                      Thiessen acknowledges that he has read this document and
fully understands the terms of this Release, and acknowledges that this Release
has been executed voluntarily after either receiving independent legal advice,
or having been advised to obtain independent legal advice and having elected not
to do so.
 
6.                      This Release is governed by the laws of Nevada, and the
parties attorn to the jurisdiction of the Courts of Nevada with regard to any
dispute arising out of this Release.
 
7.                      Execution and delivery of this document by fax shall
constitute effective execution and delivery. Execution of this document by a
corporation shall be effective notwithstanding that its corporate seal is not
affixed hereto.


DATED for reference this 7th  day of September, 2012.
 
/s/ Michael Thiessen___________________
Michael Thiessen